LOKEN, Circuit Judge,
concurring.
I agree with the court that we are bound to follow New Town and that the district court erred in granting summary judgment on the Montana exception issues. I am more troubled than the court by the difficult exhaustion issue. On balance, I conclude that National Farmers Union Ins. Co. v. Crow Tribe, 471 U.S. 845, 105 S.Ct. 2447, 85 L.Ed.2d 818 (1985), is controlling and requires that we remand with instructions to stay this case until the parties have had a reasonable opportunity to present the Montana exception issues to the tribal court.
The Montana exceptions are standards for determining the extent of tribal power. Although most courts have looked at National Farmers Union as involving only tribal court jurisdiction, in fact the Supreme Court’s focus was broader:
This Court has frequently been required to decide questions concerning the extent to which Indian tribes have retained the power to regulate the affairs of non-Indians. [Citing Montana ] ... In this case the petitioners contend that the Tribal Court has no power to enter a judgment against them- [Petitioners, in essence, contend that the Tribe has to some extent been divested of this aspect of sov-ereignty_ The question whether an Indian tribe retains the power to compel a non-Indian property owner to submit to the civil jurisdiction of a tribal court is one that must be answered by reference to federal law and is a “federal question” under § 1331_ The District Court correctly concluded that a federal court may determine under § 1331 whether a tribal court has exceeded the lawful limits of its jurisdiction.
471 U.S. at 851-53, 105 S.Ct. at 2451-52. Even though federal law governed and conferred federal court jurisdiction, the Supreme Court required the parties in National Farmers Union to exhaust pending tribal court jurisdiction because of the “policy of supporting tribal self-government,” the benefit to the federal court in “allowing a full record to be developed in the Tribal Court,” and the advantages of “encouraging] tribal courts to explain to the parties the precise basis for accepting jurisdiction.” 471 U.S. at 856-57, 105 S.Ct. at 2454. These reasons to require exhaustion seem perfectly applicable to this case. The shoe fits, so we should wear it? Unfortunately, there are three problems that make this a far-from-obvious solution.
*1302First is the fact that every case raising Montana exception issues came to the Supreme Court from lower federal courts, yet the Court never even considered exhaustion of tribal court remedies in cases like South Dakota v. Bourland, — U.S. —, 113 S.Ct. 2309, 124 L.Ed.2d 606 (1993), and Brendale v. Confederated Tribes and Bands of the Yakima Indian Nation, 492 U.S. 408, 109 S.Ct. 2994, 106 L.Ed.2d 343 (1989), which were decided well after National Farmers Union. Perhaps the Supreme Court did not consider this question because no party raised it. On the other hand, perhaps the Court did consider and reject exhaustion for cases raising Montana exception issues, rather than tribal court jurisdiction issues. Though the question is hardly free from doubt, I think the first answer must be correct, particularly because the Court cited Montana in developing its exhaustion principles in National Farmers Union. Thus, I conclude that National Farmers Union exhaustion may properly be required in Montana exception cases.
Second is a problem that concerned the district court — if Montana exception issues require tribal court exhaustion, will the tribal court’s answer be the last word? This question requires analysis of an often ignored but highly significant passage in Iowa Mutual Ins. Co. v. LaPlante, 480 U.S. 9, 19, 107 S.Ct. 971, 978, 94 L.Ed.2d 10 (1987):
Although petitioner must exhaust available tribal remedies.... [if] the Tribal Appeals Court [rules] that the tribal courts have jurisdiction, petitioner may challenge that ruling in the District Court. See National Farmers Union, supra, [471 U.S.] at 853, [105 S.Ct. at 2452], Unless a federal court determines that the Tribal Court lacked jurisdiction, however, proper deference to the tribal court system precludes relitigation of issues raised ... and resolved in the Tribal Courts.
As the district court recognized, tribal court jurisdiction is not at issue here — the tribal court of course has jurisdiction to enforce a tribal tax or employment law. The federal question here goes to the merits of the case — whether the Tribe has the sovereign power to enact the tax and employment laws being enforced. If the preclusion referred to in Iowa Mutual is that which normally applies between federal and state courts, for example, the tribal court’s decision on this question of federal law will be binding on the parties. See Allen v. McCurry, 449 U.S. 90, 103-04, 101 S.Ct. 411, 419-20, 66 L.Ed.2d 308 (1980); Montana v. United States, 440 U.S. 147, 156, 99 S.Ct. 970, 975, 59 L.Ed.2d 210 (1979). In that event, by requiring exhaustion, we will have surrendered authority to decide these critical Montana exception issues, a result at odds with the many Supreme Court decisions reserving these issues for the federal courts.
I believe that the key to unraveling this enigmatic passage in Iowa Mutual is to recall both the breadth of the discussion in National Farmers Union, which encompassed issues of tribal sovereignty as well as tribal court jurisdiction, and the nature of the merits of the case before the Court in Iowa Mutual, a diversity dispute over insurance coverage. With that in mind, I agree with the court that tribal court decisions concerning federal questions of tribal sovereignty may be challenged in the federal courts.
But I do not agree that, in deciding such challenges, we conduct some sort of direct review of the tribal court, considering issues of law de novo and findings of fact under the clearly erroneous standard. “Federal courts.... possess only that power authorized by Constitution and statute,” Kokkonen v. Guardian Life Ins. Co., — U.S. —, —, 114 S.Ct. 1673, 1675, 128 L.Ed.2d 391 (1994), and I know of no statute giving the district and circuit courts jurisdiction to review tribal court decisions. See 28 U.S.C. §§ 1330-67 (district court jurisdiction), and §§ 1291-92 (court of appeals jurisdiction). The Supreme Court has ruled that we have federal question jurisdiction to decide Montana exception issues. The district court will ultimately decide those issues, with whatever guidance the tribal court may now provide. In my view, it is premature to determine what evidentiary or legal weight to ultimately give the tribal court’s decision.
The third problem, and the most serious in my view, is that here there is no case pending in the tribal court, as there was in both National Farmers Union and Iowa Mutual. Requiring “exhaustion” in a forum not chosen by any party looks like a subversion of *1303“the virtually unflagging obligation of the federal courts to exercise the jurisdiction given them.” Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817, 96 S.Ct. 1236, 1246, 47 L.Ed.2d 483 (1976). Moreover, we do not know what form the dispute may take in tribal court, or whether the tribal court will even agree to review Montana exception issues that the federal court retains ultimate authority to decide.
On the other hand, the reasons for exhaustion cited in National Farmers Union — the policy of supporting tribal self-government, the advantages of allowing a full record to be developed in tribal court, and the benefit of receiving the tribal court’s expertise on these issues of tribal sovereignty — apply whether or not the dispute is already pending in the tribal court. In these circumstances, I agree with the court that exhaustion is appropriate, but I also conclude that it would be an unwarranted abdication of the district court’s jurisdiction to dismiss the case at this time. In my view, that court should grant a stay for a reasonable period to permit one or more of the parties to submit these disputes to the tribal court and to permit the tribal court to accept jurisdiction and rule. Following that, the district court should again take up the Montana exception issues, exercising its discretion to give the tribal court’s decision (if there is one) such deference as may be warranted.